SUMMARY ORDER
Luden Ouangre petitions for review of the BIA decision affirming the immigration judge’s (“U”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume that the parties and counsel are familiar with the facts and the procedural history of this case.
This Court reviews the IJ’s decision directly where, as here, the BIA summarily affirms or adopts the IJ’s decision without opinion. See Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005). We review the IJ’s findings of fact, including adverse credibility findings, under the substantial evidence standard. Accordingly, we will vacate findings that are based on flawed reasoning, misunderstanding of evidence, or erroneous legal standards. See Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir. 2003). We will not overrule a finding unless a reasonable adjudicator would be compelled by the evidence to reach a conclusion contrary to that reached by the IJ. See 8 U.S.C. § 1252(b)(4)(B).
The absence of any evidence of Ouangre’s past persecution in the record or any other relevant evidence supports the IJ’s conclusion that Ouangre neither suffered from past persecution nor had a well-founded fear of future persecution on account of one of the statutorily protected grounds. The IJ’s conclusion that Ouangre did not establish eligibility for asylum or withholding of removal is substantially supported by the record as a whole.
Because Ouangre did not appeal the IJ’s findings with respect to his CAT claim to the BIA, he failed to exhaust all administrative remedies available to him with respect to that claim, which precludes this court from exercising jurisdiction over it. See 8 U.S.C. § 1252(d)(1); Gill v. INS, 420 F.3d 82, 86 (2d Cir.2005); Cervantes-Ascencio v. INS, 326 F.3d 83, 87 (2d Cir. 2003).
Ouangre’s pending motion for a stay of removal is denied as moot. For the fore*357going reasons, the petition for review is hereby DENIED.